DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 12-16 are rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim 12 recite a “Computer-readable storage medium” which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory  Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Dependent claims 13-16 do NOT provide limitations related a statutory subject matter. Therefore, dependent claims 13-16 are also rejected under 35 USC 101.
The Examiner suggests that the Applicant add the limitation "non-transitory computer readable storage medium” to the claim(s) in order to properly render the claims in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Migos (US 20090100474 A1).
Regarding claim 1, Migos discloses a switching device, comprising:
a plurality of audio/video (AV) ports; and
[0023] The plurality of client devices 104 is further illustrated as being communicatively coupled to the display device 102 via an input/output (I/O) interface 108.
a switch circuit that is operable to selectively connect any one of a plurality of source devices, each of which is connected to a corresponding one of the plurality of AV ports, to a sink device that is connected to another one of the plurality of AV ports, the switching device configured to:
[0034] for Thus, in the depicted example, A/V outputs from the plurality of clients 104 are routed through set-top box 104(1). I/O interface 108 may be operated to selectively switch between presentation of A/V outputs from the plurality of clients 104, as well as from the set-top box 104(1), on the display device 102. The plurality of remote control devices 106 is illustrated as communicating various commands to control operation of the plurality of client devices 104.
detect a wireless control signal that has been sent from a remote control device to a source device of the plurality of source devices that is different than the switching device, the wireless control signal being configured to be received by and control the source device; and 
Fig. 4 for step 406 [0063]-[0065]  for  User manipulation of another remote control device that corresponds to a second client device arranged to provide audio visual outputs to the display device is detected (block 406). After watching television content 212 for a period of time, the user in the previous example may decide to play a game on the game device 104(2). The user may accordingly "pick-up" and "power-on" gamepad 106(2) to begin interactions with the game device 104(2). 
responsive to detecting the wireless control signal from the remote control device: 
determine an identifier that identifies the source device to which the wireless control signal was sent based on information obtained from the wireless control signal;
[0064] In accordance, with previously described techniques, "picking-up", "powering-on" and/or other user manipulations of the gamepad 106(2) may cause identifying data to be transmitted. The output manager module 110 of FIG. 1 may include functionality to receive and process the data to identify the gamepad 106(2). Thus, output manager module 110 may operate to determine that the gamepad 106(2) in now being manipulated by the user.
identify a first AV port from among the plurality of AV ports to which the identified source device is connected ([0065]); and
automatically connect the first AV port to the AV port to which the sink device is connected so that content can be provided from the identified source device to the sink device.
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" automatically and without further user intervention. Game data may then be presented 

Regarding claim 2, Migos discloses the switching device of claim 1, wherein the switching device is configured to determine the identifier based on an indicator included in the wireless control signal that uniquely identifies the source device.
[0071] A user interface to output on the common display device is configured based upon the identification (block 506). Once a manipulated remote is identified, techniques described with respect to FIGS. 3-4 may be employed to set an output of a display device 102 to present A/V output that corresponds to the indentified remote and an associated client device.

Regarding claim 3, Migos discloses the switching device of claim 1, the switching device being further configured to:
receive a second wireless control signal that has been sent from a second remote control device to a second source device of the plurality of source devices, the second wireless control signal being configured to be received by and control the second source device; and
Fig. 4 for step 406 [0063]-[0065]  for  User manipulation of another remote control device that corresponds to a second client device arranged to provide audio visual outputs to the display device is detected (block 406). After watching television content 212 for a period of time, the user in the previous example may decide to play a 
responsive to receiving the second wireless control signal from the second remote control device:
[0064] In accordance, with previously described techniques, "picking-up", "powering-on" and/or other user manipulations of the gamepad 106(2) may cause identifying data to be transmitted. The output manager module 110 of FIG. 1 may include functionality to receive and process the data to identify the gamepad 106(2). Thus, output manager module 110 may operate to determine that the gamepad 106(2) in now being manipulated by the user.
determine a second identifier that identifies the second source device to which the second wireless control signal was sent;
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" automatically and without further user intervention. Game data may then be presented on the display device 102 to the user via the I/O interface 108 and in particular, the second input "component 2"
identify a second AV port from among the plurality of AV ports to which the identified second source device is connected; and

automatically connect the second AV port to the AV port to which the sink device is connected to so that content can be provided by the identified second source device to the sink device.
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" automatically and without further user intervention. Game data may then be presented on the display device 102 to the user via the I/O interface 108 and in particular, the second input "component 2"
 the switching device of claim 1, wherein the wireless control signal is received via an infrared-based transmission scheme.
[0028] The plurality of remote control devices 106 may communicate commands, instructions, data, identifiers, and other inputs which may be processed to control operation of the plurality of client devices 104. The plurality of remote control devices 106 may communicate according to a variety of communication protocols such as radio frequency (RF), infrared (IR), Institute of Electrical and Electronics Engineers, Inc. (IEEE) 802.11 wireless standards, and/or other suitable communication protocols. Wired communications are also contemplated, such as via universal serial bus (USB), Ethernet cable, fiber optic cable, and so forth.

Regarding claim 5, Migos discloses the switching device of claim 1, wherein the plurality of AV ports are High-Definition Multimedia Interface (HDMI) ports.
[0024] The I/O interface 108 may include a variety of wireless and/or wired connections to the plurality of client devices 104 to provide communication of A/V outputs from the plurality of client devices 104 to the display device 102. For example, functionality for wireless connections to one or more of the plurality of client devices 104 may be provided via Institute of Electrical and Electronics Engineers, Inc., (IEEE) 802.11 standards and/or other wireless standards and protocols. Additionally or alternatively, hardware and connectors for various wired connections are also contemplated. A variety of different types of wired connections are contemplated, examples of which include but are not limited to: component video connections, 

Regarding claim 6, Migos discloses the switching device of claim 1, wherein the sink device is a television device.
[0016]

Regarding claim 7, Migos discloses a system, comprising:
one or more processors; and
[0035] The exemplary set-top box 104(1) is illustrated as executing the output manager module 110 and communication module 206 on a processor 202, each of which is also storable in memory 204. Processors are not limited by the materials from which they are formed or the processing mechanisms employed therein. For example, processors may be comprised of semiconductor(s) and/or transistors (e.g., electronic integrated circuits (ICs)). In such a context, processor-executable instructions may be electronically-executable instructions. Additionally, although a single memory 204 is shown for the set-top box 104(1), a wide variety of types and combinations of memory may be employed, such as random access memory (RAM), hard disk memory, removable medium memory, and other types of computer-readable media. 
a memory containing computer-readable instructions, which, when executed by the one or more processors, is configured to perform operations in a switching device comprising a plurality of audio/video (AV) ports and a switch circuit that is operable to connect any one of a plurality of source devices, each of which is connected to a corresponding one of the plurality of AV ports, to a sink device that is connected to another one of the plurality of AV ports, the operations comprising:
[0034] for Thus, in the depicted example, A/V outputs from the plurality of clients 104 are routed through set-top box 104(1). I/O interface 108 may be operated to selectively switch between presentation of A/V outputs from the plurality of clients 104, as well as from the set-top box 104(1), on the display device 102. The plurality of remote control devices 106 is illustrated as communicating various commands to control operation of the plurality of client devices 104.
receiving a wireless control signal that has been sent from a remote control device to a source device of the plurality of source devices that is different than the switching device, the wireless control signal being configured to be received by and control the source device; and
Fig. 4 for step 406 [0063]-[0065]  for  User manipulation of another remote control device that corresponds to a second client device arranged to provide audio visual outputs to the display device is detected (block 406). After watching television content 212 for a period of time, the user in the previous example may decide to play a game on the game device 104(2). The user may accordingly "pick-up" and "power-on" gamepad 106(2) to begin interactions with the game device 104(2). 
 responsive to receiving the wireless control signal from the remote control device: determining an identifier that identifies the source device to which the wireless control signal was sent based on information obtained from the wireless control signal;

identifying a first AV port from among the plurality of AV ports to which the identified source device is connected; and
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" automatically and without further user intervention. Game data may then be presented on the display device 102 to the user via the I/O interface 108 and in particular, the second input "component 2"
automatically connecting the first AV port to the AV port to which the sink device is connected so that content can be provided from the identified source device to the sink device.
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager 

Regarding claim 8, Migos discloses the system of claim 7, wherein the operations further comprise determining the identifier based on an indicator included in the wireless control signal that uniquely identifies the source device.
[0071] A user interface to output on the common display device is configured based upon the identification (block 506). Once a manipulated remote is identified, techniques described with respect to FIGS. 3-4 may be employed to set an output of a display device 102 to present A/V output that corresponds to the indentified remote and an associated client device.

Regarding claim 9, Migos discloses the system of claim 7, wherein the operations further comprise:
receiving a second wireless control signal that has been sent from a second remote control device to a second source device of the plurality of source devices, the second wireless control signal being configured to be received by and control the second source device; and
Fig. 4 for step 406 [0063]-[0065]  for  User manipulation of another remote control device that corresponds to a second client device arranged to provide audio visual outputs to the display device is detected (block 406). After watching television content 212 for a period of time, the user in the previous example may decide to play a game on the game device 104(2). The user may accordingly "pick-up" and "power-on" gamepad 106(2) to begin interactions with the game device 104(2). 
responsive to receiving the second wireless control signal from the second remote control device:
determining a second identifier that identifies the second source device to which the second wireless control signal was sent;
[0064] In accordance, with previously described techniques, "picking-up", "powering-on" and/or other user manipulations of the gamepad 106(2) may cause identifying data to be transmitted. The output manager module 110 of FIG. 1 may include functionality to receive and process the data to identify the gamepad 106(2). Thus, output manager module 110 may operate to determine that the gamepad 106(2) in now being manipulated by the user.
identifying a second AV port from among the plurality of AV ports to which the identified second source device is connected; and
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 
automatically connecting the second AV port to the AV port to which the sink device is connected to so that content can be provided by the identified second source device to the sink device.
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" automatically and without further user intervention. Game data may then be presented on the display device 102 to the user via the I/O interface 108 and in particular, the second input "component 2"

Regarding claim 10, Migos discloses the system of claim 7, wherein the wireless control signal is received via an infrared-based transmission scheme.


Regarding claim 11, Migos discloses the system of claim 7, wherein the sink device is a television device.
[0016]

Regarding claim 12, Migos discloses a computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor, perform a method implemented by a switching device comprising a plurality of audio/video (AV) ports and a switch circuit that is operable to selectively connect any one of a plurality of source devices, each of which is connected to a corresponding one of the plurality of AV ports, to a sink device that is connected to another one of the plurality of AV ports, the method comprising:
[0034] for Thus, in the depicted example, A/V outputs from the plurality of clients 104 are routed through set-top box 104(1). I/O interface 108 may be operated to 
receiving a wireless control signal that has been sent from a remote control device to a source device of the plurality of source devices that is different than the switching device, the wireless control signal being configured to be received by and control the source device; and 
Fig. 4 for step 406 [0063]-[0065]  for  User manipulation of another remote control device that corresponds to a second client device arranged to provide audio visual outputs to the display device is detected (block 406). After watching television content 212 for a period of time, the user in the previous example may decide to play a game on the game device 104(2). The user may accordingly "pick-up" and "power-on" gamepad 106(2) to begin interactions with the game device 104(2). 
responsive to receiving the wireless control signal from the remote control device: determining an identifier that identifies the source device to which the wireless control signal was sent based on information obtained from the wireless control signal;
[0064] In accordance, with previously described techniques, "picking-up", "powering-on" and/or other user manipulations of the gamepad 106(2) may cause identifying data to be transmitted. The output manager module 110 of FIG. 1 may include functionality to receive and process the data to identify the gamepad 106(2). 
identifying a first AV port from among the plurality of AV ports to which the identified source device is connected; and
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" automatically and without further user intervention. Game data may then be presented on the display device 102 to the user via the I/O interface 108 and in particular, the second input "component 2"
automatically connecting the first AV port to the AV port to which the sink device is connected so that content can be provided from the identified source device to the sink device.
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the 

Regarding claim 13, Migos discloses the computer-readable storage medium of claim 12, wherein the method further comprises determining the identifier based on an indicator included in the wireless control signal that uniquely identifies the source device.
[0071] A user interface to output on the common display device is configured based upon the identification (block 506). Once a manipulated remote is identified, techniques described with respect to FIGS. 3-4 may be employed to set an output of a display device 102 to present A/V output that corresponds to the indentified remote and an associated client device.

Regarding claim 14, Migos discloses the computer-readable storage medium of claim 12, wherein the method further comprises:
receiving a second wireless control signal that has been sent from a second remote control device to a second source device of the plurality of source devices, the second wireless control signal being configured to be received by and control the second source device; and
Fig. 4 for step 406 [0063]-[0065]  for  User manipulation of another remote control device that corresponds to a second client device arranged to provide audio 
responsive to receiving the second wireless control signal from the second remote control device:
determining a second identifier that identifies the second source device to which the second wireless control signal was sent;
[0064] In accordance, with previously described techniques, "picking-up", "powering-on" and/or other user manipulations of the gamepad 106(2) may cause identifying data to be transmitted. The output manager module 110 of FIG. 1 may include functionality to receive and process the data to identify the gamepad 106(2). Thus, output manager module 110 may operate to determine that the gamepad 106(2) in now being manipulated by the user.
identifying a second AV port from among the plurality of AV ports to which the identified second source device is connected; and
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" 
automatically connecting the second AV port to the AV port to which the sink device is connected to so that content can be provided by the identified second source device to the sink device.
[0065] Output to the display device is switched to present audio visual outputs from the second client device (block 408). In the above example, the output manager module 110 determines, based on the received identifying data, that the gamepad 106(2) is associated with the game device 106(2) and also associated with second input "component 2" of the I/O interface 108. Thus, in response to detection of the gamepad 106(2), the output manager module 110 may cause the I/O interface 108 to switch the output to the display device 102 to correspond to the second input "component 2" automatically and without further user intervention. Game data may then be presented on the display device 102 to the user via the I/O interface 108 and in particular, the second input "component 2"

Regarding claim 15, Migos discloses the computer-readable storage medium of claim 12, wherein the wireless control signal is received via an infrared-based transmission scheme.
[0028] The plurality of remote control devices 106 may communicate commands, instructions, data, identifiers, and other inputs which may be processed to control operation of the plurality of client devices 104. The plurality of remote control devices 

Regarding claim 16, Migos discloses the computer-readable storage medium of claim 12, wherein the plurality of AV ports are High-Definition Multimedia Interface (HDMI) ports.
[0024] The I/O interface 108 may include a variety of wireless and/or wired connections to the plurality of client devices 104 to provide communication of A/V outputs from the plurality of client devices 104 to the display device 102. For example, functionality for wireless connections to one or more of the plurality of client devices 104 may be provided via Institute of Electrical and Electronics Engineers, Inc., (IEEE) 802.11 standards and/or other wireless standards and protocols. Additionally or alternatively, hardware and connectors for various wired connections are also contemplated. A variety of different types of wired connections are contemplated, examples of which include but are not limited to: component video connections, composite audio/video, high-definition multimedia interface (HDMI), digital visual interface (DVI), S-video, optical audio, digital audio, and combinations thereof. 
Regarding claim 17, Migos discloses the system of claim 7, wherein the plurality of AV ports are High-Definition Multimedia Interface (HDMI) ports.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422